     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Richard S. Hoffman, Jr., Esquire (#RH-9353)
     HOFFMAN DiMUZIO
     A Partnership of Professional Corporations
     412 Swedesboro Road
     Mullica Hill, New Jersey 08062
     (856) 694-3939                                       Case No.:                  19-10306
                                                                               ____________________
     Attorneys for Debtor(s)
                                                          Chapter:                      13
                                                                               ____________________


     In Re:                                               Adv. No.:            ____________________

     NARVIS MORINE                                        Hearing Date:             10/29/2019
                                                                               ____________________

                                                          Judge:                       ABA
                                                                               ____________________




                                     CERTIFICATION OF SERVICE
             Linda Jo McEvoy
1. I, ____________________________ :

           ☐ represent ______________________________ in this matter.

           ☐ am the secretary/paralegal for ___________________________,
                                                Richard S. Hoffman, Jr.  who represents
                     the Debtor(s)
           ______________________________ in this matter.

           ☐ am the ______________________ in this case and am representing myself.



2.                  November 18, 2019
           On _____________________________, I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              Letter to creditors together with Order to Reinstate Case entered November 12, 2019, and
              reflecting Confirmation Hearing date of December 11, 2019 at 9:00 a.m.


3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      November 18, 2019
           _______________________                       /s/ Linda Jo McEvoy
                                                         __________________________________
                                                         Signature
Name and Address of Party Served         Relationship of                 Mode of Service
                                        Party to the Case
Isabel Balboa                         Chapter 13 Trustee    ☐ Hand-delivered
Chapter 13 Standing Trustee
                                                            ☐ Regular mail
Cherry Tree Corporate Center
535 Route 38, Suite 580                                     ☐ Certified mail/RR
Cherry Hill, NJ 08002
                                                            ☐ Other _____________________
                                                                    NEF
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

Office of the United States Trustee   U.S. Trustee          ☐ Hand-delivered
2100 One Newark Center
Suite 2000                                                  ☐ Regular mail
1085 Raymond Blvd.                                          ☐ Certified mail/RR
Newark, NJ 07102
                                                            ☐ Other _____________________
                                                                    NEF
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

All Parties Pursuant to Attached      Creditors/Attorneys   ☐ Hand-delivered
Service List
                                                            ☐ Regular mail
                                                            ☐ Certified mail/RR
                                                            ☐ Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

                                                            ☐ Hand-delivered
                                                            ☐ Regular mail
                                                            ☐ Certified mail/RR
                                                            ☐ Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)

                                                            ☐ Hand-delivered
                                                            ☐ Regular mail
                                                            ☐ Certified mail/RR
                                                            ☐ Other _____________________
                                                               (As authorized by the Court or by rule. Cite
                                                            the rule if applicable.)




                                            2
                               SERVICE LIST
                              NARVIS MORINE
                CHAPTER 13 BANKRUTPCY CASE NO. 19-10306/ABA


American Express                        USAA Federal Savings Bank
PO Box 981537                           PO Box 47504
El Paso, TX 79998                       San Antonio, TX 78265-7504

Americollect                            McCalla Raymer Leibert Pierce, LLC
1851 S. Alverno Road                    485F US Highway 1 South
Manitowoc, WI 54220                     Suite 300
                                        Iselin, NJ 08830
Chase Card
P.O. Box 15298                          Weinstein & Riley, PS
Wilmington, DE 19850-5298               2001 Western Avenue
                                        Suite 400
Delaware Title Loans, Inc.              Seattle, WA 98121
707 S. Union Street
Unit A2                                 Sottile & Barile, LLC
Wilmington, DE 19805                    394 Wards Corner Road
                                        Suite 180
Home Point Financial                    Loveland, OH 45140
11511 Luna Road
Suite 300
Farmers Branch, TX 75234

Navy Federal Credit Union
820 Follin Lane SE
Vienna, VA 22180

Phelan Hallinan Diamond & Jones PC
400 Fellowship Road
Suite 100
Mount Laurel, NJ 08054

State of California
Multistate Offset Program MS A - 416
PO Box 2966
Rancho Cordova, CA 95741-2966

SyncB/Lowes
PO Box 965005
Orlando, FL 32896

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
